Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 03, 2013.   The RCE request and amendment received 10/26/21 have been entered and claims 1-5, 7-18, and 21-23 are currently pending in this application.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 11, 18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton.
Fitton (10,786,528) entitled "Anti-Viral Formulations" teaches in column 2 under Summary, sulfated polysaccharides, referred to as fucoidans, having an average MW of 4,000 Daltons or greater inhibit a number of orthomyxoviridae viruses.  In column 3 first full paragraph, the composition may be in the form of a spray, aerosol, powder, or nasal spray.  In column 5 second full paragraph sources of the polysaccharide are described including Undaria pinnatifida.  In column 11 last two paragraphs 
The claims differ from Fitton in that they specify details about the saline solution.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ any pharmaceutically acceptable saline solution in the method taught by Fitton because Fitton states the composition may be prepared with a saline solution.   Regarding claim 18 directed to the ionic aqueous or saline solution is in a range of 10 – 99.9% by weight of the composition, the formulations of Fitton would encompass those claimed.  

Claims 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton as applied to claims 1-5, 7-8, 10, 11, 18, 21-23 above, and further in view of Yang.
See the teachings of Fitton above.
The claims differ from Fitton in that they include spirulina in the composition.
Yang (CN 1123146) machine English translation provided, teaches in paragraph 7, spirulina to treat cold viruses.  In paragraph 11 the composition is in the form of nasal spray.
.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton as applied to claims 1-5, 7-8, 10, 11, 18, 21-23 above, and further in view of Grassauer.
See the teachings of Fitton above.
The claims differ from Fitton in that they include carrageenan in the treatment method.
Grassauer (10,342,820) entitled "Antiviral Composition Comprising a Sulfated Polysaccharide" teaches in the abstract, carrageenan in antiviral pharmaceutical compositions associated with respiratory viruses.  In column 2 lines 9-11 sulfated polysaccharides including carrageenans and fucoidan have been known for their antiviral efficacy for decades.  In column 6 lines 30-35 lists disorders treated including rhinitis, sinusitis, and asthma.  In line 40 the molecular weights are discussed.  In line 52 the composition may be in the form of powders for inhalation, sprays, or gargle solutions.  In column 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat mucosa with the sulfated polysaccharides of Fitton and to further include carrageenans because Grassauer teaches the benefits of treating mucosa with carrageenans.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fitton as applied to claims 1-5, 7-8, 10, 11, 18, 21-23 above, and further in view of each of Kehri and Jacob.
See the teachings of Fitton above.
The claim differs from Fitton in that the method includes dexpanthenol or pantothenic acid in the composition.
Kehri (Laryngorhinootologie) entitled “Dexpanthenol Nasal Spray as an Effective Therapeutic Principle for Treatment of Rhinitis Sicca Anterior” teaches in the English abstract provided, dexpanthenol in saline solution was effective in nasal spray.
Jacob (DE 202009014631) teaches in the English machine translation, saline solutions for nasal rinsing with dexpanthenol.  In paragraph 12 various concentrations of components are taught.  See the claims.
. 

Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive.
Applicants response argues that Fitton does not describe a composition with the presently claimed concentration of sulfated polysaccharide as less than about 1% and does not describe the use of the composition in any method.  Further, Fitton describes using saline solution and not filtered or sterilized seawater and does not refer to the polysaccharide being substantially free of proteins or cellular material.  The secondary references do not remedy these deficiencies.  Yang and Grassauer do not include a sulfated polysaccharide in the anti-cold compositions disclosed.  Kehri and Jacob also do not include a sulfated polysaccharide in their compositions.


It is the examiner's position that Fitton teaches in column 2 lines 37-40, "The sulfated polysaccharide may be a purified compound or part of a formulation, extract or a physically chemical and/or enzymatically .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-18 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In the independent claims, "a sulfated polysaccharide or a synthetic fucoidan polysaccharide" is clearly stated but later in the claims the sulfated polysaccharide is further described and must be present.  This is inconsistent as to which substance is present and in what concentration.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.